EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deborah Ku (Reg. No. 75,672) on 2/12/2021.
The application has been amended as follows: 

21.	(Currently Amended)  A system for data management comprising:
an application operating on a first processor and configured to provide a tool that is installed into and operates in coordination with a software application operating on a second processor, the tool includes one or more first items of computer-readable code that are adapted to be embedded in a document displayed on a web browser associated with a user by activation of a user-selectable control, the document created by generation of one or more second items of computer-readable code created in response to text input by [[a]] the user and controls selected by the user; and
a link generation server operating on a third processor and in network communication with the application, and configured to select a previously-created link to a resource including an advertiser affiliate webpage in response to data transmitted to the link generation server by the tool.

22.	(Previously Presented)  The system of claim 21 wherein the application comprises a website application.

23.	(Previously Presented)  The system of claim 22 wherein the tool comprises a web browser tool.

24.	(Previously Presented)  The system of claim 23 wherein the application comprises a web browser software application.

25.	(Previously Presented)  The system of claim 24 wherein the document comprises a user-generated document.

26.	(Cancelled) 

27.	(Cancelled) 

28.	(Previously Presented)  The system of claim 21, wherein the link generation server is configured to select the previously-created link to the resource as a function of locations associated with each of a plurality of online advertiser affiliates.

29.	(Previously Presented)  The system of Claim 21, wherein the application comprises computer software code adapted to cause automated creation of a new resource link by the link generation server if the link generation server determines that the previously-created resource link does not exist.

30.	(Previously Presented)  The system of Claim 21, the application comprising computer software code adapted to cause automated creation of the resource link in response to a user-selected control and a resource displayed in the application.


receiving a request for a tool at a first processor from a second processor that includes one or more items of computer-readable code that are adapted to cause the second processor to initiate creation of a link in response to a resource including an advertiser affiliate webpage displayed on an application operating on the second processor without manual entry by an operator;
determining with the first processor whether a response has been transmitted in response to the request; and
providing the tool to the second processor if the response has been transmitted 

32.	(Previously Presented)  The method of claim 31 wherein the tool comprises a web browser tool.

33.	(Previously Presented)  The method of claim 32 wherein the link comprises a web address URL link.

34.	(Cancelled) 

35.	(Previously Presented)  The method of claim 34 wherein the application comprises a web browser.

36.	(Previously Presented)  The method of claim 35 wherein manual entry comprises manual entry of the web address URL link.



38.	(Currently Amended)  The method of claim 31 wherein the tool is capable of activation by the second processor.

39.	(Previously Presented)  The method of claim 38 further comprising generating a resource link at a third processor if it is determined at the third processor that the resource link has not been stored.

40.	(Currently Amended)  The method of claim 31, further comprising generating the resource link at a third processor using a link generation server operating on the third processor in response to selection of the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach the all of features claimed. 
Bezos (USPAT 6029141) discusses a system for data management (Col 1 ln 50-55) comprising an application operating on a first processor and configured to provide a web form that is displayed and operates in coordination with a software application operating on a second processor (Col 6 ln 2-40), the web form includes one or more items adapted to be embedded in a document by activation of a clickable control (Fig 3b, 3c, 6 and Col 2 ln 25-29, Col 8 ln 1-20, Col 9 ln 54-67, Col 10 ln 38-49), the document created by generation of one or more second items of computer readable code created in response to text input by a user and controls selected by the user (Figs 6-8).
Belberbos (“Javascript Bookmarket to Build Affiliate Links to Amazon”, June 29, 2012 at https://bobbelderbos.com/2012/06/javascript-bookmarklet-build-affiliate-links-amazon/) discusses a tool that is installed into and operates in coordination with a software application operating on a second processor, the tool includes one or more first items of computer readable code that are adapted to be embedded in a document by activation of a control, a link generation server operating on a processor and in network communication with the application, and configured to select a previously created link to a resource in response to data transmitted to the link generation server by the tool (pages 1-3).
However the cited references, alone or in combination, do not seem to disclose or make obvious all of the features of independent claims 21 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MOHAMMED H ZUBERI/                             Primary Examiner, Art Unit 2177